Title: I. Certificate of William Marshall, 10 October 1796
From: Marshall, William
To: 


                        I. Certificate of William Marshall
                        I William Marshall Clerk of the Court of the United States for the Middle Circuit in the Virginia District do hereby Certify, that there are no suits instituted in this Court against Mr. Jefferson except in the character of an executor, which are as follow: “John Wayles’ executors” Francis Eppes, Thomas Jefferson and Henry Skipwith executors of John Wayles deceased two suits, and Osgood Hanbury’s Executor against the same, Given under my hand this 10th. of October 1796.
                        
                            William Marshall Clk
                        
                    